DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the distal structural body comprising… structural backbones" in lines 2-3 and “the proximal structure body comprising… structural backbones” in lines 4-5. It is unclear whether the structural backbones recited in lines 2-3 are the same or a different structure than the backbones recited in lines 4-5.
Claim 19 recites the limitation “at least one steering backbone” in line 12 and then “the steering backbone” in line 12. It is unclear if there are one or more steering backbones. 
Claim 19 recites the limitation “first driving backbone and second driving backbone”. Claim 19 previously recited “first driving backbones, and second driving backbones” plural. It is unclear if there are one or more first and second driving backbones. For examination purposes the first driving backbone and the second driving backbone are single structures.
Claim 20 recites the limitation “the steering backbone”, claim 19 previously recited “at least one steering backbone”. It is unclear if there are one or more steering backbones.
Claim 20 recites the limitation “the steering structural backbones” in line 2. There is insufficient antecedent basis for the limitation. 
Claim 21 recites the limitation “the steering backbone” in lines 2-3, claim 19 previously recited “at least one steering backbone”. It is unclear if there are one or more steering backbones.
Claim 21 recites the limitation “at least one steering structural backbone guide channels” in line 2 and “the steering structural backbone guide channel” in line 3. It is unclear if there are one or more steering structural backbone guide channels. 
Claim 22 recites the limitation “proximal end of the structural backbone of the proximal structural segment” in line 1. It is unclear which element is being referred to as “the structural backbone” because claim 19 sets forth “structural backbones” plural. Claim 22 recites “distal end of the structural backbone of the distal structural segment” line 3. It is unclear which element is being referred to as “the structural backbone” because claim 19 sets forth “structural backbones” plural.
Claim 23 recites the limitation “first end of the first driving structure backbone” in line 1. Claim 19 previously recited “first driving backbones”. is unclear which element is being referred to as “the first driving structure backbone” because claim 19 sets forth “first driving backbones” plural. Claim 23 recites the limitation “first end of the second driving structure backbone” in line 1. Claim 19 previously recited “second driving backbones”. is unclear which element is being referred to as “the second driving structure backbone” because claim 19 sets forth “first driving backbones” plural. For examination purposes the first driving backbone and the second driving backbone are single structures.
Claim 24 recites the limitation “the structural backbone of the proximal structural segment” in lines 2-3. It is unclear if there are one or more structural backbones of the proximal structural segment. Claim 24 recites the limitation “the structural backbone of the distal structural segment” in lines 4-5. It is unclear if there are one or more structural backbones of the distal structural segment.
Claim 25 recites “structural backbone guide channels” in line 5 and line 7. It is unclear if there are one or more “structural backbone guide channels”. 
Claim 25 recites the limitation “distal end of the structural backbone” in line 8. Claim 19 previously recited “structural backbones”. is unclear which element is being referred to as “distal end of the structural backbone” because claim 19 sets forth “first driving backbones” plural.
 	Claim 26 recites “a first steering structural backbone guide channel” in line 5. It is unclear if the recited limitation is part of the previously recited “at least one steering structural backbone guide channels” in claim 21 or a different structure entirely. Claim 26 recites “a second steering structural backbone guide channel” in line 7. It is unclear if the recited limitation is part of the previously recited “at least one steering structural backbone guide channels” in claim 21 or a different structure entirely. 
Claim 27 recites the limitations “first end of the steering backbone… second end of the steering backbone” in lines 1-3, claim 19 previously recited “at least one steering backbone”. It is unclear if there are one or more steering backbones.
Claim 28 recites the limitation “the steering backbone” in line 3. Claim 19 previously recited “at least one steering backbone”. It is unclear if there are one or more steering backbones.
Claim 29 recites the limitation “the steering backbone” in line 4. Claim 19 previously recited “at least one steering backbone”. It is unclear if there are one or more steering backbones.
Claim 30 recites the limitation “the steering backbone” in line 2. Claim 19 previously recited “at least one steering backbone”. It is unclear if there are one or more steering backbones.
Claim 31 recites the limitation “the steering backbone” in line 4. Claim 19 previously recited “at least one steering backbone”. It is unclear if there are one or more steering backbones.
Claim 31 recites the limitation “the gear transmission mechanism”. Claim 30 previously recited “a pulley transmission mechanism”. It is unclear if the gear transmission mechanism is in addition to the pulley transmission mechanism or a separate structure entirely. For examination purposes, the gear transmission mechanism is interpreted as the pulley transmission mechanism. 
Claim 37 recites the limitation “a second motor”. It is unclear how there is a second motor when there is no first motor previously claimed.
Claim 37 recites the limitation “the motor assembly housing”. There is insufficient antecedent basis for this limitation in the claim.
Claims 32-36 and 38 are rejected under 35 U.S.C. 112(b) based on dependency from claim 19.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-31, 34 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isoda (US2016/0135914). 
Regarding claim 19, Isoda discloses a flexible surgical instrument (see Fig. 1, 17-18), comprising: 
a distal structural body comprising at least one distal structural segment (distal portion of 300; see annotated Fig. 17 below) each comprising a distal fixing disk (375, see Fig. 1, Paragraph [0057]-[0058]) and structural backbones (distal section of 303, 304, elements 303 and 304 provide structure to 300 and are interpreted as structural backbones, see Paragraph [0057]-[0058], Fig. 1, 17-18); 
a proximal structural body comprising at least one proximal structural segment (proximal portion of 300, see annotated Fig. 17 below) each comprising a proximal fixing disk (350, Fig. 17-18 and Paragraph [0130]), structural backbones (proximal section of 303, 304; elements 303 and 304 provide structure to 300; therefore they are interpreted as structural backbones, see Paragraph [0057]-[0058], Fig. 1, 17-28), first driving backbone (305), and second driving backbone (306), the structural backbones of the distal structural segment (distal of 303, 304) being securely connected in one-to-one correspondence to or the same as corresponding structural backbones of the proximal structural segment (proximal of 303, 304); and a transmission unit (200) comprising a transmission mechanism (207, 208, see Fig. 17, Paragraph [0122]) operable to convert a rotary motion (motion of 258) into a linear motion (motion of 251, 252), the transmission mechanism comprising: at least one steering backbone (251, 252) to transmit the linear motion (Paragraph [0131]), and the steering backbone operable to cooperatively push-pull first driving backbone and second driving backbone to turn the proximal structural segment (Paragraph [0131]).  

    PNG
    media_image1.png
    361
    635
    media_image1.png
    Greyscale


Regarding claim 20, Isoda discloses the flexible surgical instrument of claim 19, wherein the steering backbone comprises a bundle of the steering structural backbones (251-254, see Fig. 18). 
Regarding claim 22, Isoda discloses the flexible surgical instrument of claim 19, wherein proximal end of the structural backbone of the proximal structural segment is securely connected to the proximal fixing disk (301/350 see Fig. 17-18), and distal end of the structural backbone of the distal structural segment is securely connected to the distal fixing disk (375, see Fig. 1, 17 and Paragraph [0058]).  
Regarding claim 23, Isoda discloses the flexible surgical instrument of claim 19, wherein first end of the first driving structure backbone and first end of the second driving structure backbone are securely connected to the proximal fixing disk (see Fig. 18, where wires 305, 306 would be fixed to the plate 250 in the same manner as wires 303, 304; Paragraph [0058]).  
Regarding claim 24, Isoda discloses the flexible surgical instrument of claim 19, wherein the proximal structural segment further comprises a proximal spacing disk (proximal-most ring of the cylindrical rings 373, see annotated Fig. 17 from the rejection above, Paragraph [0059]), the structural backbone of the proximal structural segment (proximal 303, 304) passing through the proximal spacing disk (proximal-most ring of cylindrical rings 373, see Fig. 1 and Paragraph [0059]); and the distal structural segment further comprises a distal spacing disk (distal-most ring of the cylindrical rings 373, see annotated Fig. 17 from the rejection above, Paragraph [0059]), the structural backbone of the distal structural segment passing through the distal spacing disk (distal-most ring of the cylindrical rings 373, see Fig. 1 and Paragraph [0059]).  
Regarding claim 27, Isoda discloses the flexible surgical instrument of claim 19, wherein first end of the steering backbone (251, 252) is connected to second end of the first driving backbone (connected by being part of the assembly, see Fig. 18), and second end of the steering backbone (251, 252) is connected to second end of the second driving backbone (connected by being part of the assembly, see Fig. 18).  
Regarding claim 34, Isoda discloses a flexible surgical instrument system, comprising: the flexible surgical instrument of claim 19 (as addressed in the rejection above); and 
a motor driving unit (201, Paragraph [0125]) to input rotational motion to the transmission mechanism (Paragraph [0125]).  

Regarding claim 19, Isoda under a different interpretation discloses a flexible surgical instrument (see Figs. 2-6), comprising: 
a distal structural body comprising at least one distal structural segment (distal portion of 300; see annotated Fig. 2 below) each comprising a distal fixing disk (375, see Fig. 2, Paragraph [0057]-[0058]) and structural backbones (distal section of 303, 304, elements 303 and 304 provide structure to 300 and are interpreted as structural backbones, see Paragraph [0057]-[0058], Fig. 2-6); 
a proximal structural body comprising at least one proximal structural segment (proximal portion of 300, see annotated Fig. 2, where the structures of 300 are the same) each comprising a proximal fixing disk (301, Fig. 2 and Paragraph [0055]), structural backbones (proximal section of 303, 304; elements 303 and 304 provide structure to 300; therefore they are interpreted as structural backbones, see Paragraph [0057]-[0058], Fig. 2), first driving backbone (307, Paragraph [0057]), and second driving backbone (308, Paragraph [0057]) (the pulleys 307, 308 provide structure to the wires 303, 304 and are therefore interpreted as backbones), the structural backbones of the distal structural segment (distal of 303, 304) being securely connected in one-to-one correspondence to or the same as corresponding structural backbones of the proximal structural segment (proximal of 303, 304); and a transmission unit (200) comprising a transmission mechanism (207, 208, see Fig. 2, Paragraph [0081]) operable to convert a rotary motion (rotation motion of gears, Paragraph [0081]) into a linear motion (Paragraph [0085], see Figs. 2-6), the transmission mechanism comprising: at least one steering backbone (207, 208) to transmit the linear motion (Paragraph [0131]), and the steering backbone operable to cooperatively push-pull first driving backbone and second driving backbone to turn the proximal structural segment (see Figs. 2-6).  

    PNG
    media_image2.png
    229
    564
    media_image2.png
    Greyscale

Regarding claim 21, Isoda discloses the flexible surgical instrument of claim 19, wherein the transmission mechanism comprises at least one steering structural backbone guide channels (restriction members 211/212), the steering backbone passing through the steering structural backbone guide channel.  
Regarding claim 25, Isoda discloses the flexible surgical instrument of claim 21, further comprising a middle connecting body (boxed section in between the distal structural segment and proximal structural segment as shown in annotated Fig. 2 above) comprising: a first channel fixing plate (one of the cylindrical joints 373, see annotated Fig. 2) near the distal structural body; and a second channel fixing plate (one of the cylindrical joints 373 see annotated Fig. 2 above) near the proximal structural body, and structural backbone guide channels (channels in the fixing plates for the wires 303, 304, see Fig. 17) are provided between the first channel fixing plate and the second channel fixing plate, the structural backbone of the distal structural segment pass through the structural backbone guide channel and distal end of the structural backbone of the distal structural segment is securely connected to the distal fixing disk (Paragraph [0059], see Fig. 17).  


Regarding claim 26, Isoda discloses the flexible surgical instrument of claim 25, wherein the transmission mechanism comprises: a transmission mechanism fixing plate provided at distal end of the middle connecting body (see annotated Fig. 17-2 above); a first steering structural backbone guide channel (guide channels for the wires 303, 304, Paragraph [0059]) connected to the transmission mechanism fixing plate and the first channel fixing plate; Page 3 of 7Supplemental Preliminary Amendment for Docket No. BTC19307PCTUSa second steering structural backbone guide channel (guide channels for the wires 305, 306, Paragraph [0059]) connected to the transmission mechanism fixing plate and the first channel fixing plate (Paragraph [0059]), and the steering backbone passes through the first steering structural backbone guide channel and the second steering structural backbone guide channel (see Fig. 17).  
Regarding claim 34, Isoda discloses discloses a flexible surgical instrument system, comprising: the flexible surgical instrument of claim 19 (as addressed in the rejection above); and 
a motor driving unit (201, Paragraph [0125]) to input rotational motion to the transmission mechanism (Paragraph [0125]).  
Regarding claim 38, Isoda discloses the flexible surgical instrument system of claim 34, further comprising: a linear module (operating rod that rotates gear 203, Paragraph [0043]) to drive the flexible surgical instrument and the motor driving unit to perform a linear motion.

Regarding claim 19, Isoda under a different interpretation discloses a flexible surgical instrument (see Figs.11-13), comprising: 
a distal structural body comprising at least one distal structural segment (distal portion of 300; see annotated Fig. 2 below) each comprising a distal fixing disk (375, see Fig. 11-13, Paragraph [0057]-[0058]) and structural backbones (distal section of 303, 304, elements 303 and 304 provide structure to 300 and are interpreted as structural backbones, see Paragraph [0057]-[0058], Fig. 11-13); 
a proximal structural body comprising at least one proximal structural segment (proximal portion of 300, see annotated Fig. 2 from the rejection above, where the structures of 300 are the same) each comprising a proximal fixing disk (301, Fig. 11 and Paragraph [0055]), structural backbones (proximal section of 303, 304; elements 303 and 304 provide structure to 300; therefore they are interpreted as structural backbones, see Paragraph [0057]-[0058], Fig. 11), first driving backbone (307, Paragraph [0067]), and second driving backbone (308, Paragraph [0067]) (the pulleys 307, 308 provide structure to the wires 303, 304 and are therefore interpreted as backbones), the structural backbones of the distal structural segment (distal of 303, 304) being securely connected in one-to-one correspondence to or the same as corresponding structural backbone of the proximal structural segment (proximal of 303, 304); and a transmission unit (200) comprising a transmission mechanism (207, 208, see Fig. 2, Paragraph [0081]) operable to convert a rotary motion (rotation motion of gears, Paragraph [0108]) into a linear motion (Paragraph [0085], see Figs.11-13), the transmission mechanism comprising: at least one steering backbone (207, 208) to transmit the linear motion (Paragraph [0131]), and the steering backbone operable to cooperatively push-pull first driving backbone and second driving backbone to turn the proximal structural segment (see Figs. 2-6).  
Regarding claim 28, Isoda discloses the flexible surgical instrument of claim 19, wherein the transmission mechanism comprises a gear transmission mechanism (gear 249 and racks 247, 248) connected to the steering backbone (251, 252) (Paragraph [0107]) and operable to convert the rotary motion into the linear motion (Paragraph [0107]).  
Regarding claim 29, Isoda discloses the flexible surgical instrument of claim 28, wherein the gear transmission mechanism comprises: a driving gear (249) to receive the rotary motion; and a rack (247, 248) meshing with the driving gear and connected to the steering backbone (251, 252) (Paragraph [0107]).  

Regarding claim 19, Isoda under a different interpretation discloses a flexible surgical instrument (see Figs. 7, 8), comprising: 
a distal structural body comprising at least one distal structural segment (distal portion of 300; see annotated Fig. 2 below) each comprising a distal fixing disk (375, see Fig. 11-13, Paragraph [0057]-[0058]) and structural backbones (distal section of 303, 304, elements 303 and 304 provide structure to 300 and are interpreted as structural backbones, see Paragraph [0057]-[0058], Figs, 7, 8); 
a proximal structural body comprising at least one proximal structural segment (proximal portion of 300, see annotated Fig. 2 from the rejection above, where the structures of 300 are the same) each comprising a proximal fixing disk (301, Fig. 7 and Paragraph [0055]), structural backbones (proximal section of 303, 304; elements 303 and 304 provide structure to 300; therefore they are interpreted as structural backbones, see Paragraph [0057]-[0058], Fig. 11), first driving backbone (307, Paragraph [0067]), and second driving backbone (308, Paragraph [0067]) (the pulleys 307, 308 provide structure to the wires 303, 304 and are therefore interpreted as backbones), the structural backbones of the distal structural segment (distal of 303, 304) being securely connected in one-to-one correspondence to or the same as corresponding structural backbones of the proximal structural segment (proximal of 303, 304); and a transmission unit (200) comprising a transmission mechanism (207, 208, see Fig. 2, Paragraph [0081]) operable to convert a rotary motion (rotation motion of gears, Paragraph [0108]) into a linear motion (Paragraph [0085], see Figs.11-13), the transmission mechanism comprising: at least one steering backbone (207, 208) to transmit the linear motion (Paragraph [0131]), and the steering backbone operable to cooperatively push-pull first driving backbone and second driving backbone to turn the proximal structural segment (see Figs. 2-6).  

Regarding claim 30, Isoda discloses the flexible surgical instrument of claim 19, wherein the transmission mechanism comprises a pulley transmission mechanism (223, 224, 243, 244, 245) connected to the steering backbone and operable to convert a rotary motion into the linear motion (connected to the assembly as shown in Fig. 7, Paragraph [0090]).  
Regarding claim 31, Isoda discloses the flexible surgical instrument of claim 30, wherein the pulley transmission mechanism comprises: 
a cable (245); 
a slider (shaft 223, 224) connected to the cable and on the steering backbone (see Fig. 7); 
a driving pulley (243) to receive the rotary motion (Paragraph [0091]); at least one driven pulley (244) rotated by the driving pulley through the cable (Paragraph [0092]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Isoda in view of Spivey (US2011/0295242). 
Regarding claims 32 and 33, Isoda discloses the flexible surgical instrument of claim 19, further comprising: 
a surgical end effector (380) provided at a distal end of the distal structural body (see Fig. 17); yet is silent regarding Page 4 of 7Supplemental Preliminary Amendment for Docket No. BTC19307PCTUSan actuation wire of the surgical end effector passing through the distal structural body, the surgical end effector actuation wire comprising a proximal end securely connected to a surgical end effector driving mechanism and a distal end securely connected to the surgical end effector; the surgical end effector driving mechanism comprises: a threaded rod; a nut in threaded connection with the threaded rod; and a push-pull rod comprising a proximal end securely connected to the nut and a distal end securely connected to the surgical end effector actuation wire. Spivey, in the same field of endeavor teaches a surgical tool 1200 extending to an end effector, including an actuation wire (closure tube 2550, Paragraph [0247]) having a proximal end securely connected to a surgical end effector driving mechanism (internal threads 2554 that engage nut 2560, Paragraph [0247]) and a distal end securely connected to the surgical end effector (distal end connected to anvil 2724 of stapler, Paragraph [0261]). The surgical end effector driving mechanism comprises: a threaded rod (threads of 2554); a nut in threaded connection with the threaded rod (nut 2560, Paragraph [0247]); and a push-pull rod (spine tube 1540) comprising a proximal end securely connected to the nut (spine 1540 is threaded to nut 2560, Paragraph [0247]) and a distal end securely connected to the surgical end effector actuation wire (spine tube 1540 is connected to the closure tube 2550 by the nut 2560, Paragraph [0247]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the surgical end effector of Spivey for the surgical end effector of Isoda since the substitution would yield the same predictable result of providing a surgical end effector that is guided to a surgical site while also providing the added benefit of providing a surgical stapler for specific procedures (Paragraph [0175] of Spivey). 


Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Isoda in view of Swaney (US2015/0223832).  
Regarding claim 35 and 36, Isoda discloses the flexible surgical instrument system of claim 34, further comprising: a flexible surgical instrument housing (housing of 100 shown in Fig. 23); yet, is silent a sterile barrier provided between the flexible surgical instrument housing and the motor driving unit; the motor driving unit comprises: a motor driving unit shell; a motor fixing plate; and a plurality of first motors securely connected to the motor fixing plate, and the sterile barrier comprises: a sterile barrier support plate securely connected to the motor fixing plate; and a sterile barrier cover detachably connected to the flexible surgical instrument housing. Swaney in the same field of endeavor, teaches a sterile barrier (sterile bag 132) provided between the flexible surgical instrument housing and the motor driving unit (motor pack 150). The motor driving unit (motor pack 150) comprises: a motor driving unit shell (motor couplings 160); a motor fixing plate (motor plate 210); and a plurality of first motors (motors 152, 154, 156, Paragraph [0067]) securely connected to the motor fixing plate (Paragraph [0067]), and the sterile barrier comprises: a sterile barrier support plate (bag ring 130 and cover plates 166, Paragraph [0071]) securely connected to the motor fixing plate (Paragraph [0071]); and a sterile barrier cover detachably connected to the flexible surgical instrument housing (attached by tape that can be removable, Paragrpah [0071]).  
 It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the motor and sterile barrier of Swaney for the motor of Isoda since the substitution would have yielded the same predictable result of providing a motor for actuation of the assembly while also providing the added benefit of a sterility barrier during a surgical operation (Paragraph [0071] of Swaney). 
Regarding claim 37, Isoda discloses the flexible surgical instrument system of claim 34; yet, is silent regarding wherein the motor driving unit comprises: a motor driving unit shell; a motor fixing plate being rotatably connected to the motor driving unit shell; and a second motor securely connected to the motor fixing plate; an internal ring gear being securely connected to an internal wall of the motor assembly housing; and a gear being engaged with the internal ring gear, and the gear being securely connected to a shaft of the second motor. Swaney in the same field of endeavor teaches a motor driving unit shell (sterile bag 130); a motor fixing plate (motor plate 210) being rotatably connected to the motor driving unit shell; and a second motor (motor 152) securely connected to the motor fixing plate (Paragraph [0071]); an internal ring gear (gear 58) being securely connected to an internal wall of the motor assembly housing (connected with a wall of the housing, see Fig. 3); and a gear (124) being engaged with the internal ring gear (Paragraph [0066]), and the gear being securely connected to a shaft (124 connected with shaft 120, shaft 120 is connected to motor, Paragraph [0066]) of the second motor.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the motor of Swaney for the motor of Isoda since the substitution would have yielded the same predictable result of providing a motor for actuation of the assembly while also providing the added benefit of a sterility barrier during a surgical operation (Paragraph [0071] of Swaney). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	

/KATHERINE M SHI/Primary Examiner, Art Unit 3771